UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


ANGELICA SANTA MARIA GONZALEZ,on behalf
of D.K.M.,

                         Plaintiff,       1:16-cv-00767-MAT-HBS
                                          DECISION AND ORDER
               -vs-

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                         Defendant.



                           INTRODUCTION

     Angelica Santa Maria Gonzalaz (“Plaintiff”), represented by

counsel, brings this action on behalf of her minor child, D.K.M.

(“Claimant”), pursuant to Title XVI of the Social Security Act

(“the Act”). Plaintiff seeks review of the final decision of the

Acting Commissioner of Social Security (“the Commissioner” or

“Defendant”) denying Claimant’s application for child Supplemental

Security Income (“SSI”). The Court has jurisdiction over the matter

pursuant to 42 U.S.C. § 1383(c). Presently before the Court are the

parties’ competing motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure.

     On June 5, 2018, Magistrate Judge Hugh B. Scott issued a

Report and Recommendation (the “R&R”) (Docket No. 17) recommending

that Defendant’s motion be granted and Plaintiff’s motion be

denied. As discussed further below, the Court adopts Judge Scott’s

findings and accepts his recommendation as to the disposition of

the pending motions.
                                SCOPE OF REVIEW

      When specific objections are made to a magistrate judge’s

report and recommendation, the district judge makes a “de novo

determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C.

§   636(b)(1)(C).   When    only    general       objections    are    made    to    a

magistrate judge’s report and recommendation, the district judge

reviews it for clear error or manifest injustice. See, e.g., Brown

v. Peters, 95-CV-1641-RSP-DS, 1997 WL 599355, at *2-3 (N.D.N.Y.

Sept. 22, 1997), aff’d, 175 F.3d 1007 (2d Cir. 1999). After

conducing the appropriate review, the district court may “accept,

reject,   or   modify,     in    whole       or   in   part,   the    findings      or

recommendations     made    by     the       magistrate    judge.”     28     U.S.C.

§ 636(b)(1)(C).

                           PROCEDURAL BACKGROUND

      Claimant was born on December 7, 2012. On June 17, 2013,

Plaintiff protectively filed an application for SSI on behalf of

Claimant, alleging disability beginning February 1, 2013 due to

congenital torticollis, and anomaly of the skull, face and bones.

Administrative Transcript (“T.”) 42. The claim was initially denied

on September 9. 2013. T. 49. At Plaintiff’s request, a video

hearing was conducted on June 23, 2015, in Rochester, New York by

administrative law judge (“ALJ”) Michael W. Devlin, with Plaintiff

and Claimant appearing pro se via video conference in Buffalo,

New York. T. 27-40.

                                         2
     The ALJ issued an unfavorable decision on August 21, 2015.

T. 8-23. Plaintiff appealed the decision to the Appeals Council

(“AC”), which denied Plaintiff’s request for review on July 28,

2016, making the ALJ’s decision the final determination of the

Commissioner. T. 1-5. This action followed.

                                  THE ALJ’S DECISION

     The    ALJ     applied        the    three-step     sequential      evaluation

promulgated by the Commissioner for adjudicating disability claims

for individuals under the age of 18. See 20 C.F.R. § 416.924(a).

     At step one of the sequential evaluation, the ALJ found that

Claimant had not engaged in substantial gainful activity since

June 17, 2013, the application date. T. 14.

     At    step    two,     the    ALJ    determined    that   Claimant    had   the

following     “severe”            impairments:        congenital      torticollis;

plagiocephaly; and speech/language delay. Id.

     At step three, the ALJ found that Claimant’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. T. 14. He further found that Claimant’s

impairments did not singularly or in combination functionally equal

the severity of the listings in 20 C.F.R. Parts 416.924(d) and

416.926(a). T. 15. Accordingly, the ALJ found that Claimant was not

disabled as       defined    by     the   Act   and   concluded    the   sequential

process. T. 23.




                                            3
                                     DISCUSSION

       In her objections to the R&R, Plaintiff raises the following

arguments: (1) the record was insufficient to make a finding on the

severity     of   Claimant’s         mixed    receptive-expressive       language

disorder; and (2) the ALJ failed to properly evaluate Plaintiff’s

credibility.      In   opposition,      the    Commissioner     contends   that:

(1) substantial evidence supports the ALJ’s finding that Claimant

did not have an impairment or combination of impairments that met

or    functionally     equaled   a    listing;    and   (2) the    ALJ   properly

assessed Plaintiff’s credibility. For the reasons set forth below,

the Court finds that Plaintiff’s objections are without merit.

I.     The ALJ’s Step Three Finding is Supported by Substantial
       Evidence

       Plaintiff argues the ALJ failed to adequately develop the

record, particularly in light of Plaintiff’s pro se status at the

hearing level. Specifically, Plaintiff contends it was error for

the    ALJ   to   make   a   finding     on    the   severity     of   Claimant’s

speech/language delay without the benefit of an expert opinion. The

Court agrees with the conclusions reached in the R&R that the

available administrative record was sufficient to substantially

support the ALJ’s findings. The R&R explains in detail that there

was no evidence in the record to support the conclusion that

Claimant suffered from a neurological disorder that affected his

speech, and “further expert development of the record based on

speech alone” would not have meaningfully impacted the ALJ’s



                                         4
conclusions. (Docket No. 17 at 10-11). Accordingly, the Court

adopts   the    conclusion   that     the   ALJ’s   step   three    finding     is

supported by substantial evidence.

II.   The ALJ Properly Evaluated Plaintiff’s Credibility

      Plaintiff further argues the ALJ’s credibility finding is

unsupported by the record. In particular, Plaintiff argues the

ALJ’s reasons for discounting her credibility were based on an

inappropriate reading of the evidence and mischaracterization of

the record. For the reasons set forth below, the Court finds upon

its de novo review of the record that the ALJ properly evaluated

Plaintiff’s credibility and supported his finding with substantial

evidence.

      “Because the ALJ has the benefit of directly observing a

claimant’s demeanor and other indicia of credibility, his decision

to discredit subjective testimony is entitled to deference and may

not be disturbed on review if his disability determination is

supported by substantial evidence.” Hargrave v. Colvin, No. 12-CV-

6308 (MAT), 2014 WL 3572427, at *5 (W.D.N.Y. July 21, 2014)

(internal quotation omitted). While the Commissioner’s regulations

set forth seven factors the ALJ is to consider in assessing

credibility, the ALJ is not required to explicitly discuss each of

the factors, so long as he sets forth the reasoning for his

credibility determination and that determination is adequately

supported      by   the   evidence.    “[T]he   predominant        focus   of   a

credibility analysis must be the entire case record as a whole, and


                                       5
... the adjudicator [need only] show specific cause, grounded in

evidence, for his or her conclusion.” Snyder v. Barnhart, 323

F. Supp. 2d 542, 547 (S.D.N.Y. 2004). “Credibility findings of an

ALJ are entitled to great deference and therefore can be reversed

only if they are patently unreasonable.” Andrisani v. Colvin,

1:16-CV-00196 (MAT), 2017 WL 2274239, at *3 (W.D.N.Y. May 24, 2017)

(internal quotation omitted).

     In finding that Plaintiff was partially credible, the ALJ

noted   that   Plaintiff   appeared       to   overstate    the   severity   of

Claimant’s condition. T. 16. Specifically, the ALJ noted that

Plaintiff testified that torticollis was still a major problem for

Claimant at the time of the hearing, when Claimant was two-and-a-

half-years-old (T. 35); however, the medical records indicate that

Claimant’s pediatrician made no note of torticollis at Claimant’s

twelve-month well-child visit. Id.

     Plaintiff argues that torticollis was not noted by Claimant’s

pediatrician at the twelve-month well-child visit because Claimant

was receiving physical therapy for torticollis elsewhere. However,

upon review of the medical records, the Court finds Claimant’s

physical   therapy   reports   last        mention   a     concern   regarding

Claimant’s head and neck alignment on December 31, 2013, shortly

after Claimant’s first birthday. T. 278. Subsequent therapy reports

include no indication that torticollis was an on-going concern. See

T. 280-85. Where an ALJ “gives specific reasons for finding the

claimant not credible, the ALJ’s credibility determination ‘is


                                      6
generally entitled to deference on appeal.’” Costello v. Colvin,

No. 16-CV-0576SR, 2018 WL 4777186, at *4 (W.D.N.Y. Oct. 3, 2018)

(internal quotation marks omitted) (finding the ALJ’s assessment of

plaintiff’s credibility regarding the severity of her edema was

supported by the record where treatment records from plaintiff’s

primary care doctor only indicated a one-time discussion of edema

and no on-going treatment). Accordingly, the Court finds the ALJ’s

determination that Plaintiff’s testimony that torticollis was still

a major problem for Claimant in June 2015 was not fully credible is

supported by substantial evidence.

     Plaintiff further argues the ALJ’s statement that “[w]hile

[Claimant] is receiving physical therapy, the progress reports

indicate improvement in his motor skills to ‘more age appropriate’

levels” is a mischaracterization of the record. T. 16 (quoting

T. 282). Upon review of the progress report in question, the Court

finds no error in the ALJ’s rephrasing of the report.

     On April 1, 2015, Claimant’s physical therapist noted that

“[Claimant] has further established independent walking and running

during the course of this quarter, and is continuing to move on to

more age-appropriate motor skills...” T. 282. As the ALJ correctly

found, the physical therapy records show Claimant was making

improvements in his motor skills. Accordingly, the Court finds no

error   in   the   ALJ’s   assessment   of   the   record.   See   Jones   v.

Commissioner of Social Security, No. 6:17-CV-06396(MAT), 2018 WL

3829119, at *3-4 (W.D.N.Y. Aug. 13, 2018) (finding no error in the

                                    7
ALJ’s discussion of plaintiff’s medical records showing significant

improvement).

      For the reasons set forth above, upon its de novo review and

after careful consideration of Plaintiff’s objections, the Court

finds the ALJ did not err in his finding that Plaintiff was not

entirely credible concerning her statement regarding the severity

of Claimant’s condition. The Court further adopts the conclusions

set   forth   in   the    R&R   in   their    entirety    and   accepts   the

recommendation     that   Plaintiff’s      motion   for   judgment   on   the

pleadings be denied and that Defendant’s motion for judgment on the

pleadings be granted.

                                 CONCLUSION

      For the reasons set forth above, the R&R (Docket No. 17) is

adopted. The Commissioner’s motion for judgment on the pleadings

(Docket No. 12) is granted, and Plaintiff’s motion for judgment on

the pleadings (Docket No. 11) is denied. The Clerk of Court is

directed to close this case.

      ALL OF THE ABOVE IS SO ORDERED.


                                          S/Michael A. Telesca
                                     _____________________________
                                     HONORABLE MICHAEL A. TELESCA
                                     United States District Judge


Dated:     November 19, 2018
           Rochester, New York




                                       8
